Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a Second Restriction to replace the restriction filed on 08/12/2020 based on the response filed by Applicant on 10/13/2020. The election was not indicated in the previous restriction and furthermore, is considered a sub-species as indicated below. 
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
                            Species A: a fitness training bag comprising an outer bag and an inner bag with filling, exemplified by Fig. 4A.                                                   Species B: a fitness training bag comprising an outer bag with filling, exemplified by Fig. 4B.                                                   Species C: a fitness training bag comprising an outer bag and multiple inner bags with filling, exemplified by Fig. 4C.                             Species D: a fitness training bag comprising an outer bag, an inner bag, and a bladder,                              
If applicant elects the invention of species A-D, Applicant is reminded the application contains the following patentably distinct sub-species:
                            Sub-species 1: a handle assembly, exemplified by Fig. 2.                        
                           Sub-species 2: a handle assembly, exemplified by Fig. 3A.                                                   Sub-species 3: a handle assembly, exemplified by Fig. 3B.                                                    Sub-species 4: a handle assembly, exemplified by Fig. 3C.                              Sub-species 5: a handle assembly, exemplified by Fig. 3D.                            Sub-species 6: a handle assembly, exemplified by Fig. 9&10.                       
If applicant elects the invention of species A-C, Applicant is reminded the application contains the following patentably distinct sub-species:
                            Sub-species a: an outer bag with closable edges, exemplified by Fig. 4A-C.                        
                            Sub-species b: an outer bag with closure straps at the edges, exemplified by Fig. 5.                        
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant is required to elect a single species and any relating sub-species there under.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
No telephone call was made regarding the restriction due to the complexity of the restriction. Refer to MPEP 812.01 Telephone Restriction Practice [R-08.2012].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784